DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 November 2021 has been entered.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 1-3, 7, 10-13, and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-1493939 B1 to Park.

Regarding claim 1, Park discloses a device (100) for connecting and separating of masonry units, comprising: a tubular body (110) configured to fit in a tubular shape of the holes of the masonry units, at least one groove or channel (120) extending along an 
Regarding claim 2, wherein the portion with the cross-section of greater dimension than the cross section of the tubular body is proximal to half the length of the tubular body (130, Fig.2).
Regarding claim 3, wherein each of the opposite ends comprises a recess or chamfer (111, Fig.1), curved or straight, towards an outside of the tubular body and configured to facilitate the fitting of the tubular body into the holes of the masonry units.
Regarding claim 7, wherein the portion with the cross-section with greater dimension has a same shape to the transverse profile of the tubular body (Fig.1).
Regarding claim 10, although the claims are directed to the device and not the masonry units, Park discloses wherein the masonry units are bricks (10).  
Regarding claim 11, Park discloses a tubular body (100, Fig.1) for connecting and separating masonry units (the device is capable of separating masonry units) comprising: tubular end portions (top and bottom portions of 100) configured to fit in holes of the masonry units to connect the masonry units, the tubular end portions disposed at opposite ends of the tubular body (Fig.1); at least one groove or channel (120) extending along an entire length of the tubular body, the at least one groove or channel configured to reduce a perimeter or transverse profile of the tubular 3Application No.: 16/304,478 Response to the Office Action dated: 05/07/2021body (Fig. 5 and 6) such that the tubular end portions adapt to dimensional variations in the holes of the masonry units; and a middle portion (130) disposed between the tubular end portions, a cross-section of the middle portion having a greater dimension than a respective cross-section of each of the tubular end portions (Fig.2), the middle portion being formed by a plurality of fins, teeth, or projections that are each elongated in a direction along the length of the tubular body (each of the individual portions of 130 have a dimension extending in the vertical direction of the figure; therefore the are elongated in a direction along the length of the tube), the middle portion configured to provide separation between the masonry units connected by the tubular body (the middle portion is capable of separating masonry units; the claims are directed to the tubular body and not the masonry units connected by the tubular body).  
Regarding claim 12, wherein the middle portion is proximal to half of the length of the tubular body (Fig.2).  
Regarding claim 13, wherein each of the tubular end portions includes a recess or chamfer (111) towards an outside of the tubular body configured to facilitate the fitting of the tubular end portions into the holes of the masonry units.  
Regarding claim 17, wherein an outside of the cross-section of the middle portion has a same shape as an outside of the cross-section of one of the tubular end portions (Fig.1).  

Claim(s) 1-4, 7, 10-14, 17, 20, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-1386209 B1 to Park.

Regarding claim 1, Park discloses a device for connecting and separating of masonry units, comprising: a tubular body (10) configured to fit in a tubular shape of the holes of the masonry units, at least one groove or channel (31) extending along an entire length of the tubular body and configured to reduce a perimeter or transverse profile of the tubular body to adapt to dimensional variations in the holes of the masonry units, and the tubular body having opposite ends (portions above and below 40) and a portion with a cross-section of greater dimension (40) than a respective cross-section of the tubular body at each of the opposite ends, the portion with the cross section of greater dimension being formed by a plurality of fins, teeth, or projections that are each elongated in a direction along the length of the tubular body (each of the individual portions of 40 have a dimension extending in the vertical direction of the figure; therefore the are elongated in a direction along the length of the tube), and the portion with the cross section of greater dimension configured to produce separation between the masonry units connected by the tubular body (the middle portion is capable of separating masonry units; the claims are directed to the tubular body and not the masonry units connected by the tubular body).
Regarding claim 2, wherein the portion with the cross-section of greater dimension than the cross section of the tubular body is proximal to half the length of the tubular body (Fig.2).
Regarding claim 3, wherein each of the opposite ends comprises a recess or chamfer (33), curved or straight, towards an outside of the tubular body and configured to facilitate the fitting of the tubular body into the holes of the masonry units.
Regarding claim 4, wherein the transverse profile of the tubular body is circular (Fig. 1-3) and the at least one groove or channel is at least three channels or grooves (31).
Regarding claim 7, wherein the portion with the cross-section with greater dimension has a same shape to the transverse profile of the tubular body (Fig.1).
Regarding claim 10, although the claims are directed to the device and not the masonry units, Park discloses wherein the masonry units are bricks (1).  
Regarding claim 11, Park discloses a tubular body (10) for connecting and separating masonry units comprising: tubular end portions (top and bottom portions of 10) configured to fit in holes of the masonry units to connect the masonry units, the tubular end portions disposed at opposite ends of the tubular body (Fig. 1 and 2); at least one groove or channel (31) extending along an entire length of the tubular body, the at least one groove or channel configured to reduce a perimeter or transverse profile of the tubular 3Application No.: 16/304,478 Response to the Office Action dated: 05/07/2021body such that the tubular end portions adapt to dimensional variations in the holes of the masonry units; and a middle portion (40) disposed between the tubular end portions, a cross-section of the middle portion having a greater dimension than a respective cross-section of each of the tubular end portions (Fig. 1 and 2), the middle 
Regarding claim 12, wherein the middle portion is proximal to half of the length of the tubular body (Fig.2).  
Regarding claim 13, wherein each of the tubular end portions includes a recess or chamfer (33) towards an outside of the tubular body configured to facilitate the fitting of the tubular end portions into the holes of the masonry units.  
Regarding claim 14, wherein the transverse profile of the tubular body is circular (Fig. 1-3) and the at least one groove or channel is at least three channels or grooves (31).  
Regarding claim 17, wherein an outside of the cross-section of the middle portion has a same shape as an outside of the cross-section of one of the tubular end portions (Fig. 1 and 2).  
Regarding claim 20, Park discloses a construction element comprising: masonry units (1, Fig.5) each including holes (2); and a tubular body (10) comprising: tubular end portions (top and bottom portions of 10) fit in the holes of the masonry units to connect the masonry units (Fig.5), the tubular end portions disposed at opposite ends of the tubular body (Fig.1); at least one groove or channel (31) extending along an 
Regarding claim 21, wherein the middle portion is formed by a plurality of fins (40) that are each elongated in a direction along the length of the tubular body (each have a length dimension in the vertical direction, therefore they are elongated along the length of the tube).  

Claim(s) 1-4, 7, 9-14, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 10-1386209 B1 to Park.

Regarding claim 1, Park discloses a device (10, Fig.7a) for connecting and separating of masonry units (capable of separating masonry units), comprising: a tubular body (20, 34) configured to fit in a tubular shape of the holes of the masonry units, at least one groove or channel (22) extending along an entire length of the tubular body and configured to reduce a perimeter or transverse profile of the tubular body to adapt to dimensional variations in the holes of the masonry units (slot enables the body to expand and contract), and the tubular body having opposite ends (top and bottom 
Regarding claim 2, wherein the portion with the cross-section of greater dimension than the cross section of the tubular body is proximal to half the length of the tubular body (Fig.7a).
Regarding claim 3, wherein each of the opposite ends comprises a recess or chamfer (35), curved or straight, towards an outside of the tubular body and configured to facilitate the fitting of the tubular body into the holes of the masonry units.
Regarding claim 4, wherein the transverse profile of the tubular body is circular (Fig.7a) and the at least one groove or channel is at least three channels or grooves (channels formed between members 34).
Regarding claim 7, wherein the portion with the cross-section with greater dimension has a same shape to the transverse profile of the tubular body (Fig.7b).
Regarding claim 9, wherein the tubular body comprises a plurality of longitudinal slots (areas between 34) extending from both ends of the tubular body to the portion 
Regarding claim 10, although the claims are directed to the device and not the masonry units, Park discloses wherein the masonry units are bricks (1).  
Regarding claim 11, Park discloses a tubular body (10, Fig.7a) for connecting and separating masonry units comprising: tubular end portions (top and bottom of 10, Fig.7a) configured to fit in holes of the masonry units to connect the masonry units, the tubular end portions disposed at opposite ends of the tubular body (Fig.7a); at least one groove or channel (22) extending along an entire length of the tubular body, the at least one groove or channel configured to reduce a perimeter or transverse profile of the tubular 3Application No.: 16/304,478 Response to the Office Action dated: 05/07/2021 body such that the tubular end portions adapt to dimensional variations in the holes of the masonry units; and a middle portion (40) disposed between the tubular end portions, a cross-section of the middle portion having a greater dimension than a respective cross-section of each of the tubular end portions (Fig.7a, 7b), the middle portion being formed by a plurality of fins, teeth, or projections that are each elongated in a direction along the length of the tubular body (each of the individual portions of 40 have a dimension extending in the vertical direction of the figure; therefore the are elongated in a direction along the length of the tube) the middle portion configured to provide separation between the masonry units connected by the tubular body (the middle portion is capable of separating masonry units; the claims are directed to the tubular body and not the masonry units connected by the tubular body).  
Regarding claim 12, wherein the middle portion is proximal to half of the length of the tubular body (Fig.7a).  
Regarding claim 13, wherein each of the tubular end portions includes a recess or chamfer (35) towards an outside of the tubular body configured to facilitate the fitting of the tubular end portions into the holes of the masonry units.  
Regarding claim 14, wherein the transverse profile of the tubular body is circular (Fig.7b) and the at least one groove or channel is at least three channels or grooves (areas between 34).  
Regarding claim 17, wherein an outside of the cross-section of the middle portion has a same shape as an outside of the cross-section of one of the tubular end portions (Fig.7b).  
Regarding claim 19, further comprising: a plurality of longitudinal slots (areas between members 34) extending from both of the opposite ends of the tubular body (extend from ends of 34 to the members 40 on each side of 40), the plurality of longitudinal slots configured to allow the tubular end portions to fit within a set of the holes in each of the masonry units (enables the members 34 to move or bend to fit into holes).

Claim(s) 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 3,609,926 to Muse.

Regarding claim 20, Muse discloses a construction element comprising: masonry units (blocks of Fig.1) each including holes (19); and a tubular body (55) .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 5, 6, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-1493939 B1 to Park.

Regarding claims 5, 6, 15, and 16, Park discloses wherein the transverse profile of the tubular body is (Fig.1 and 3) and the at least one groove or channel includes four channels or grooves (120) in all four sides of said square transverse profile.  
Park does not disclose channels or grooves in the corners of the square profile. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the channels or grooves of Park in the corners of the square profile in lieu of in the sides of the square profile without changing the function of the insert. Placing the grooves in the corners of the profile would have been obvious to try in order to see if any of the results would be more beneficial than having the grooves in the sides of the profile whether it be cost of making, strength, durability, expansion, contraction, ease of use, etc.




Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3,609,926 to Muse and for the same reasons being unpatentable over KR 10-1386209 B1 to Park.

Regarding claim 22, the prior art of Muse and Park both teach constructing the masonry wall without the use of mortar, but using mortar is a notoriously well-known method in the art, and therefore if one were to need additional securing means, leveling means, or additional strength between the masonry units, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used mortar between the masonry units. Further, providing mortar between the masonry units, at a very minimum, would prevent or deter in the ingress of dirt, air, water, etc.

Response to Arguments
Applicant's arguments filed 24 November 2021 have been fully considered but they are not persuasive. 
Applicant argues that the prior art of Park (939 and 209) does not disclose fins, teeth, projections which are each “elongated in a direction along the length of the tubular body”. This is not found to be persuasive. The broadest reasonable interpretation of the recitation has been determined to mean that the fins have length along the direction of the tubular body. The broadest reasonable interpretation of the term “elongated” means to have a length. 



US 9,745,752 B2 to Strabala et al. – also a prior art reference under 102 for claims 1-3, 7, 11-13, and 17 since the masonry units are not required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635